Citation Nr: 0013531	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a degenerative joint 
disease of the lumbosacral spine, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to 
November 1961 with the United States Navy, and from December 
1990 to February 1992 with the South Carolina Air National 
Guard.  He also had a period of inactive duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for his service connected low back disability.  He 
filed a timely notice of disagreement, initiating this 
appeal.  He was afforded a personal hearing before a member 
of the Board in April 1999.  

The veteran's claim was initially presented to the Board in 
August 1999, at which time it was remanded for additional 
medical development.  It has now been returned to the Board.  


FINDING OF FACT

The veteran's degenerative joint disease of the lumbosacral 
spine results in severe limitation of motion during flare-
ups.  


CONCLUSION OF LAW

An increased rating, to 40 percent and no higher, for the 
veteran's service connected degenerative joint disease of the 
lumbosacral spine, is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5285-5295 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In July 1996, the veteran filed a claim for an increased 
rating for a low back disability, currently rated as 20 
percent disabling.  Private medical records submitted by the 
veteran indicate that he has sought treatment since 1990 for 
chronic low back pain.  He uses medication to reduce his low 
back pain.  

A VA orthopedic examination was afforded the veteran in 
August 1996.  He related a history of low back pain since 
1990, for which he continues to take pain medication.  On 
objective evaluation, he had good strength and reflexes of 
the lower extremities, but with some loss of sensation of the 
left lower extremity.  No postural deformity was noted.  
Straight leg raising testing was negative bilaterally.  He 
walked with a normal gait, and could heel and toe walk 
without difficulty.  He had full forward flexion, backward 
extension, and lateral bending and rotation.  No muscles 
spasms were noted.  X-rays of the lumbosacral spine revealed 
no abnormality.  Chronic low back pain was diagnosed.  

CT scans of the veteran's lumbosacral spine were also taken 
by the VA in August 1996.  These scans revealed disc bulging 
at several levels of the lumbar spine, and Grade I anterior 
listhesis was diagnosed.  

The RO considered this evidence and issued an August 1996 
rating decision denying the veteran's claim for an increased 
rating for his low back disability.  He responded with a 
December 1996 notice of disagreement, initiating this appeal.  
He was sent a statement of the case that same month, and 
filed a March 1997 VA Form 9 substantive appeal, perfecting 
his appeal.  

In February 1997, the veteran's private physician submitted a 
letter summarizing the veteran's low back impairment.  He 
stated he had treated the veteran for 6 years, and in that 
time his low back had not improved.  At times, the pain is so 
severe that the veteran is unable to perform the activities 
of daily living.  A CT scan of the veteran's back revealed a 
bulging disc, and degenerative disc disease of the low back 
is also present.  Medication, physical therapy, and back 
supports provide only temporary relief.  In the opinion of 
the doctor, the veteran's only option for some improvement 
would be a low back fusion.  

VA outpatient treatment notes indicate the veteran continued 
to seek medical care for his low back pain.  Radiation of his 
low back pain into his left lower extremity was also 
reported.  He was afforded a course of physical therapy in 
1998 in order to lessen his low back pain.  He also continued 
to use pain medication.  

In April 1999, the veteran testified at a personal hearing 
before a member of the Board.  He stated that his low back 
disability gives him significant pain, limitation of motion, 
and muscles spasms.  He also reported numbness radiating into 
his left leg from his low back, and he uses a cane on 
occasion to assist him.  His impairment is especially severe 
during flare-ups, at which time he has minimal range of 
motion and intense muscles spasms.  He experiences 10-12 
episodes over a six month period, and these can last several 
days.  Finally, the veteran stated that he has not been able 
to work since his separation from service due to his low back 
disability.  

The veteran's appeal was initially presented to the Board in 
August 1999, at which time it was remanded for additional 
medical development.  

The veteran was afforded a new VA orthopedic examination in 
September 1999.  He again reported a history of chronic low 
back pain, with radiation into the lower extremities, since 
the early 1990's.  No recent history of back surgery was 
reported.  On physical examination he had tenderness along 
the lumbosacral spine.  Range of motion testing revealed 
forward flexion to 75 º without pain, and to 85º with pain.  
He had extension to 25º without pain, and to 30º with pain.  
Lateral flexion to the left was to 25º, and to the right was 
20º.  He had rotation to 50º on the right and 55º on the left 
before encountering pain.  No muscle spasm was evident during 
range of motion testing.  His muscles of the lower 
extremities exhibited normal strength and tone, with no 
evidence of atrophy.  The VA examiner reviewed a 1998 MRI 
report, and noted the presence of bulging discs in several 
locations along the lumbosacral spine.  A lumbar strain, with 
no evidence of left-sided radiculopathy, was diagnosed.  
Regarding any additional disability resulting from excess 
fatigability, incoordination of movement, weakened movement, 
and/or pain on use, the examiner stated that while such 
impairment could occur during flare-ups, he was unable to 
quantify any additional degree of disability.  

In November 1999, the veteran was afforded a VA 
electromyogram to assess any neurological impairment 
resulting from his left leg disability.  The findings 
included a "normal EMG of the left lower limb," and the 
overall findings were within normal limits.  

The RO considered the evidence added to the record and 
continued the veteran's disability rating at 20 percent for 
his degenerative joint disease of the lumbosacral spine.  His 
claim was then returned to the Board.  

Analysis

The veteran seeks an increased rating for his service 
connected degenerative joint disease of the lumbosacral 
spine, currently rated as 20 percent disabling.  A claim for 
an increased rating for a service connected disability is 
well grounded where the veteran asserts that a higher rating 
is justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  As the veteran has alleged an 
increase in the severity of his service connected disability, 
his claim is well grounded, and the VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

Degenerative joint disease is rated under Diagnostic Code 
5003, which in turn refers to the rating criteria for 
limitation of motion of the specific joint or joints 
involved.  If the limitation of motion of the affected joint 
or joints is noncompensable, a 10 percent rating will be 
assigned for each affected joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  Limitation of motion of the 
lumbosacral spine is rated under Diagnostic Code 5292.  Under 
this diagnostic code, moderate limitation of motion warrants 
a 20 percent rating, and severe limitation of motion warrants 
a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).  

For the reasons to be discussed below, an increased rating, 
to 40 percent and no higher, is warranted.  

As is discussed above, severe limitation of motion warrants a 
40 percent rating.  While his range of motion was full when 
examined by a VA physician in August 1996, and only partially 
limited when examined again in September 1999, these 
evaluations were not conducted during periods of flare-up.  
According to the February 1997 summary from the veteran's 
private physician, who has treated him for approximately 6 
years, the veteran has "extreme pain with extension and 
rotation of his back and walks with an antalgic gait."  The 
veteran has also testified that he has very limited movement 
of the low back during flare-ups, and has severe pain in all 
directions.  In light of 38 C.F.R. §§ 4.3 and 4.7, an 
increased rating, to 40 percent, for severe limitation of 
motion of the lumbosacral spine is warranted under Diagnostic 
Code 5292.  This rating represents the maximum rating 
available under this diagnostic code.  However, other 
diagnostic codes relevant to the lumbosacral spine must be 
considered.  See 38 C.F.R. § 4.20 (1999).  Of these, only 
Diagnostic Codes 5285, 5286, and 5293 allow for a disability 
rating in excess of 40 percent.  For the reasons to be 
discussed below, the preponderance of the evidence is against 
an increased rating under these diagnostic codes.  

Diagnostic Code 5285, for residuals of fractures of the 
vertebra, specifies that a 60 percent rating will be awarded 
for abnormal mobility requiring a neck brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (1999).  However, no medical 
evidence of record demonstrates either that the veteran has 
fractured vertebra, or that the veteran requires the use of a 
neck brace.  Thus, a 60 rating under Diagnostic Code 5285 is 
not supported by the evidence.  

Under Diagnostic Code 5286, for complete bony fixation 
(ankylosis) of the spine, complete fixation of the spine at a 
favorable angle warrants a 60 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (1999).  However, according to 
the various VA examination reports, the veteran does not have 
any ankylosis of the spine.  At all times of record, he has 
had at least some range of motion of the lumbosacral spine.  
While the September 1999 VA examination report does reflect 
the medical examiner's opinion that the veteran could lose 
range of motion in his low back during a severe spasm of the 
musculature, he did not indicate such attacks would result in 
immobility of the low back.  Likewise, while the veteran 
reported frequent low back pain, especially with chronic use, 
he did not report any episodes so severe as to result in 
total fixation of the low back.  Thus, the preponderance of 
the evidence is against a 60 rating under Diagnostic Code 
5286 for ankylosis of the spine at a favorable angle.  

Finally, Diagnostic Code 5293, for intervertebral disc 
syndrome, grants a 60 percent disability rating for 
pronounced impairment, including persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).  However, according to 
the November 1999 VA EMG study, no neurological deficit is 
present in the veteran's legs.  At all times during the 
pendency of this appeal, he has had full mobility with a 
normal gait, albeit assisted by a cane at times.  Overall, 
this evidence falls well short of the pronounced impairment 
required for a 60 percent rating under Diagnostic Code 5293.  

As was previously noted, the veteran is entitled to 
evaluation of his claim under the guidelines of DeLuca, 
outlined above.  However, he is already rated at the maximum 
level for limitation of motion of the lumbosacral spine, so 
even assuming arguendo that pain on use or prolonged use 
results in a greater limitation of motion, no higher rating 
may be afforded under the appropriate rating code.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (1999).  Therefore, an 
increased rating rated based on DeLuca considerations is not 
warranted at this time.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's low back disability has itself 
required no recent periods of hospitalization, and is not 
shown by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
degenerative joint disease of the lumbosacral spine is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, an increased rating, of 40 percent and no 
higher, is warranted for the veteran's degenerative joint 
disease of the lumbosacral spine.  


ORDER

An increased rating, to 40 percent and no higher, is 
warranted for the veteran's degenerative joint disease of the 
lumbosacral spine.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

